Pfeifer, J.,
dissenting.
{¶ 19} I agree with the majority opinion’s conclusion that R.C. 149.43(B)(4) sets forth heightened requirements when inmates seek public records. I disagree with the majority opinion’s conclusion that R.C. 149.43(B)(4) applies to this case because this case does not involve a request for records “concerning a criminal investigation or prosecution.”
{¶ 20} R.C. 149.43(B)(4) provides that the public office or custodian of the records is not obligated to permit an incarcerated convict “to obtain a copy of any public record concerning a criminal investigation or prosecution” unless the *414requested record “is subject to release as a public record” and the sentencing judge “finds that the information sought in the public record is necessary to support what appears to be a justiciable claim of the person.” According to its plain language, the heightened requirements of R.C. 149.43(B)(4) are manifestly inapplicable when the inmate requests a copy of a public record that does not concern “a criminal investigation or prosecution.” See R.C. 1.42; In re A.B., 110 Ohio St.3d 230, 2006-Ohio-4359, 852 N.E.2d 1187, ¶ 33 (“it is our duty to give meaning and effect to the plain language of the statute as set forth by the General Assembly”).
Robert W. Russell, pro se.
Richard R. Benson Jr., Wooster Director of Law, for appellee.
Frank C. Brown Jr., pro se, urging reversal as amicus curiae.
{¶ 21} Russell primarily requested certain offense and incident reports. In State ex reí Rasul-Bey v. Onunwor (2002), 94 Ohio St.3d 119, 120, 760 N.E.2d 421, we stated, “Offense and incident reports initiate criminal investigations but are not part of the investigation.” See State ex rel. Beacon Journal Publishing Co. v. Maurer (2001), 91 Ohio St.3d 54, 56, 741 N.E.2d 511 (“incident reports initiate criminal investigations but are not part of the investigation”). Based on this precedent, it is readily apparent that offense and incident reports are not part of either the investigation or the prosecution. Thornton does not even contend that the requested offense and incident reports concern any criminal investigation or prosecution.
{¶ 22} Insofar as Russell’s mandamus claim relates only to offense and incident reports, he is not requesting records “concerning a criminal investigation or prosecution,” and R.C. 149.43(B)(4) does not prevent him from obtaining these records. Based on the foregoing, the court of appeals erred in dismissing Russell’s mandamus petition for failure to state a claim upon which relief can be granted based on R.C. 149.43(B)(4). I would reverse the judgment of the court of appeals and remand the cause for further proceedings. Because the majority does not do so, I dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.